DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive.  This action is being made non-final due to new grounds of rejection.
Claims 2-4 have been cancelled.

Election/Restrictions
Claims 11-15 and 17-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/5/2020.
Claims 1, 5-11, and 16 are under consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-10, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9, and 17 of copending Application No. 16/085,506 in view of Sandlie et al. (WO 2017/158426).
Claim 1 of the ‘506 application is directed to an anti-TNF-α antibody having a VL and VH with CDRs corresponding to those in instant claim 1.  Instant SEQ ID NOS: 3, 4, 5, 6, 7, and 8 correspond to co-pending SEQ ID NOS: 7, 8, 9, 10, 11, and 12, respectively.  Co-pending claim 4 recites that the antibody binds to human TNF-α with a KD less of less than 50 pM.  (See instant claim 6.)  Co-pending claim 9 requires that the antibody be an IgG antibody.  Co-pending claim 17 is directed to a pharmaceutical composition. (See instant claim 16.)  The co-pending claims do not recite the FcRn binding site modifications 311R, 428E, and 434W as recited in instant claim 1.  
Sandlie et al. discloses producing antibodies that have mutations in the FcRn binding site.  Mutation of the specific combination 311R, 428E and 434W is disclosed.  This combination improves pH dependent binding.  See at least page 47, lines 2-3, and claims 4 and 10.  Antibodies against TNF-α are disclosed.  See at least page 36, line 29.  IgG immunoglobulins are disclosed.  See at least claim 2.  See also abstract and claims.
It would have been obvious to modify the anti-TNF-α antibody of the co-pending claims by making the 311R, 428E and 434W mutations taught by Sandlie et al. thereby arriving at an antibody of the instant claims.  One would have been motivated to do so because Fc mutations would have been well known antibody modifications made in order to modulate FcRn binding.  Sandlie et al. suggests the particular combination of mutations in the instant claims as well as the TNF-α target.  The instant specification indicates that the 311R, 428E and 434W mutations are responsible for the FcRn characteristics recited in instant claims 1 and 7-10. This is acknowledged by applicant’s arguments on page 3, first full paragraph, of the 5/6/2022 response. With respect to claim limitations to infliximab in the instant claims, this antibody contains a wildtype (i.e. unmutated) IgG1 Fc region.  See page 34, lines 24-25, of the instant specification.  Those of ordinary skill in the art at the time of the invention would have been motivated to make the recited mutations to the TNF-α antibody of the co-pending claims.  The prior art to Sandlie et al. demonstrates that one of ordinary skill in the art would have routinely made such substitutions to known antibodies.  There would have been an expectation of success in producing such an antibody.  The structure of the antibody in instant claim 1 is suggested by the co-pending claims in view of Sandlie et al. and its characteristics or properties would be intrinsic to the structure.  A product and its properties cannot be separated.  The recitation of “antibody” in co-pending claim 1 would have been understood as including a complete, intact, four chain antibody (particularly as the co-pending claim explicitly recites functional fragments of the antibody).  This antibody would include the Fc domain and FcRn binding site.  The instant claims are not patentably distinct from the co-pending claims. 
This is a provisional nonstatutory double patenting rejection.
It is noted that the co-pending claims have been allowed but have not yet issued.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in reciting amino acid substitutions 311R, 428E, and 434W without identifying a base sequence or numbering scheme. It appears that this is EU numbering.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-10 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 7 and 9 depends upon claim 1 and claims 8 and 10 depend upon claims 7 and 9, respectively.  Claims 7-10 describe properties of the antibody when used in a method.  Claims 7-10 are directed to products and not methods of use.  Claims 7-10 do not further define the structure of the antibody of claim 1.   It appears from the specification disclosure that all antibodies embraced by claim 1 would have the properties recited in claims 7-10.  If so, then claims 7-10 do not further limit the subject matter of claim 1.  If not, the specification does not disclose or describe those antibodies of claim 1 that have the properties of claims 7-10 as compared to those that do not.  That is, the genus of antibodies meeting the limitations of claims 7-10 would not have been adequately described.
Claim 16 is directed to a pharmaceutical composition and depends upon claim 1.  However, claim 16 requires nothing more than the antibody of claim 1.  It does not further limit the subject matter of claim 1.  The claim could be amended to include a pharmaceutically acceptable carrier. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa